Citation Nr: 0314102	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-18 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active duty from June 1969 to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

REMAND

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should obtain the 
veteran's medical records from the 
VA Medical Center Brecksville 
Division, in Brecksville, Ohio, and 
from the VA Outpatient Clinic, 7 
West Jackson Street, Painesville, 
Ohio  44077 for any treatment for 
psychiatric disability during the 
period of June 1996 to present.  
Please obtain copies of all clinical 
records.

2.  The RO should contact:
Commandant of the Marine Corps
Headquarters United States Marine 
Corps
MMSB10, 2008 Elliot Road, Suite 201
Quanitco, VA  22134-5030

The RO should ask the Office of the 
Commandant of the Marine Corps to 
provide all available information 
which might corroborate the 
veteran's alleged in-service 
stressors.  The RO should provide 
that office with a copy of the 
veteran's statement in support of 
claim dated September 6, 2002, with 
attached PTSD questionnaire, and a 
copy of all pages of the veteran's 
letter dated April 15, 1999, with 
paragraphs numbered #1, #2, #4, and 
#5, redacted.  The RO should also 
provide a copy of the veteran's 
service personnel records in the 
claims folder, showing service 
dates, duties, and units of 
assignment.

3.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and afforded the appropriate 
period of time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





